Per Curiam: The declarations in these cases are based upon contracts ■ alleged to have been entered into by the claimant with the State, but no copies of the contracts are filed with the declarations as required by Rule 4 of the court. The declarations further show that the claims therein mentioned have been presented to the Department of Public Works and Buildings and are now pending in that department for disposition. The Attorney General has filed a motion to strike the declarations from the files. Rule 4 requires a copy of such contract to be filed with the declaration together with the name and present address of the officer with whom such a contract-was made. Rule 5 requires claimant to state in his declaration whether or not his claim has been presented to any State department and if it has been so presented what action was taken thereon. It is thus apparent from the allegations of these declarations that the claims have also been prematurely filed as they are still pending before the Department of Public Works and Buildings. The motion is therefore allowed,' the declarations stricken from the files and the claims dismissed, without prejudice.